



BUSINESS FINANCING MODIFICATION AGREEMENT
(First Amendment to Amended and Restated Business Financing Agreement)
This Business Financing Modification Agreement is entered into as of February
__, 2019, but effective as of January 31, 2019, by and among INUVO, INC.
(“Parent”), BABYTOBEE, LLC (“Babytobee”), KOWABUNGA MARKETING, INC.
(“Kowabunga”), VERTRO, INC. (“Vertro”), ALOT, INC. (“ALOT”), and NETSEER, INC.
(“NetSeer” and together with Parent, Babytobee, Kowabunga, Vertro and ALOT,
individually and collectively, jointly and severally, “Borrower”), and WESTERN
ALLIANCE BANK, an Arizona corporation (“Lender”).
1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, a Amended and Restated Business Financing Agreement,
dated October 11, 2018, by and between Borrower and Lender (as amended,
restated, supplemented or otherwise modified from time to time, the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2.    DESCRIPTION OF CHANGE IN TERMS.
A.    Modification to Business Financing Agreement:
i.     The following terms and their respective definitions set forth in Section
14.1 of the Business Financing Agreement are amended in their entirety and
replaced with the following:
“Advance Rate” means (a) with respect to Eligible Receivables, eighty-five
percent (85%), or (b) with respect to Eligible Unbilled Receivables, (i) from
the Closing Date through April 30, 2019, seventy-five percent (75%), and (ii)
from and at all times after May 1, 2019, zero percent (0%), or, in each case,
such greater or lesser percentage as Lender may from time to time establish in
its sole discretion upon notice to Borrower.
“Eligible Unbilled Receivable Sublimit” means (a) from the Closing Date through
April 30, 2019, $2,500,000, and (b) from and at all times after May 1, 2019, $0.
“Success Fee” is a non-refundable fee, fully-earned as of the Closing Date, in
an amount equal to Eighty Thousand Dollars ($80,000).
3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
4.    PAYMENT OF AMENDMENT FEE AND EXPENSES. Borrower shall pay Lender a fee in
the amount of $2,500 (the “Amendment Fee”), plus all out-of-pocket expenses.
5.    NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that Lender
would not enter into this Business Financing Modification Agreement without
Releasing Party’s assurance that it has no claims against Lender or any of
Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Business Financing
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent business financing
modification agreements.
7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon (a) payment of the Amendment Fee and (b) payment
of Lender’s legal fees and expenses in connection with the negotiation and
preparation of this Business Financing Modification Agreement.
8.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.


[Signature Page Follows]

9.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.
BORROWER: 

INUVO, INC. 

 
By:                
Name:                 
Title:                 


BABYTOBEE, LLC 

 
By:                
Name:                 
Title:                 


LENDER: 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION 

 
By:                
Name:                 
Title:                 




KOWABUNGA MARKETING, INC. 

 
By:                
Name:                 
Title:                 


 




VERTRO, INC. 

 
By:                
Name:                 
Title:                 


 




ALOT, INC. 

 
By:                
Name:                 
Title:                 


 




NETSEER, INC. 

 
By:                
Name:                 
Title:                 

 



 











1